 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this "Agreement") is dated as of March 30,
2007, among Raser Technologies, Inc., a Utah corporation (the "Company"), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively the "Purchasers"); and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company in the aggregate, up to $13,000,000 of shares of Common Stock and
Warrants on the Closing Date.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

    
    DEFINITIONS

    Definitions

    . In addition to the terms defined elsewhere in this Agreement, for all
    purposes of this Agreement, the following terms have the meanings indicated
    in this Section 1.1:

    "Action" shall have the meaning ascribed to such term in Section 3.1(j).

    "Affiliate" means any Person that, directly or indirectly through one or
    more intermediaries, controls or is controlled by or is under common control
    with a Person as such terms are used in and construed under Rule 144. With
    respect to a Purchaser, any investment fund or managed account that is
    managed on a discretionary basis by the same investment manager as such
    Purchaser will be deemed to be an Affiliate of such Purchaser.

    "Closing" means the closing of the purchase and sale of the Common Stock and
    the Warrants pursuant to Section 2.1.

    "Closing Date" means the Trading Day when all of the Transaction Documents
    have been executed and delivered by the applicable parties thereto, and all
    conditions precedent to (i) the Purchasers' obligations to pay the
    Subscription Amount and (ii) the Company's obligations to deliver the
    Securities have been satisfied or waived.

    "Closing Price" means on any particular date (a) the last reported closing
    bid price per share of Common Stock on such date on the Trading Market (as
    reported by Bloomberg L.P. at 4:15 PM (New York time) as the last reported
    closing bid price for regular session trading on such day), or (b) if there
    is no such price on such date, then the closing bid price on the Trading
    Market on the date nearest preceding such date (as reported by Bloomberg
    L.P. at 4:15 PM (New York time) as the closing bid price for regular session
    trading on such day), or (c)  if the Common Stock is not then listed or
    quoted on the Trading Market and if prices for the Common Stock are then
    reported in the "pink sheets" published by the National Quotation Bureau
    Incorporated (or a similar organization or agency succeeding to its
    functions of reporting prices), the most recent bid price per share of the
    Common Stock so reported, or (d) if the shares of Common Stock are not then
    publicly traded the fair market value of a share of Common Stock as
    determined by an appraiser selected in good faith by the Purchasers of a
    majority in interest of the Shares then outstanding.

    "Commission" means the Securities and Exchange Commission.

    "Common Stock" means the common stock of the Company, par value $0.01 per
    share, and any securities into which such common stock may hereafter be
    reclassified.

    "Common Stock Equivalents" means any securities of the Company or the
    Subsidiaries which would entitle the holder thereof to acquire at any time
    Common Stock, including without limitation, any debt, preferred stock,
    rights, options, warrants or other instrument that is at any time
    convertible into or exchangeable for, or otherwise entitles the holder
    thereof to receive, Common Stock.

    "Company Counsel" means Sichenzia Ross Friedman Ference LLP.

    "Disclosure Schedules" means the Disclosure Schedules of the Company
    delivered concurrently herewith.

    "Effective Date" means the date that the Registration Statement is first
    declared effective by the Commission.

    "Escrow Agreement" means the Escrow Agreement between the Company the
    Purchasers and Sichenzia Ross Friedman Ference LLP, as escrow agent, in the
    form of Exhibit D.

    "Evaluation Date" shall have the meaning ascribed to such term in Section
    3.1(r).

    "Exchange Act" means the Securities Exchange Act of 1934, as amended.

    "Exempt Issuance" means the issuance of (a) shares of Common Stock or
    options to employees, officers, directors or consultants of the Company
    pursuant to any stock or option plan duly adopted, (b) securities upon the
    exercise of or conversion of any securities issued hereunder, convertible
    securities, securities issuable upon the exercise of options, warrants
    issued and outstanding on the date of this Agreement, provided that such
    securities have not been amended since the date of this Agreement to
    increase the number of such securities or to decrease the exercise or
    conversion price of any such security and/or shares issued pursuant to any
    anti-dilution or price reset provisions of any warrants which are
    outstanding as of the date hereof (c) securities issued pursuant to
    acquisitions or strategic transactions, provided any such issuance shall
    only be to a Person which is, itself or through its subsidiaries, an
    operating company in a business synergistic with the business of the Company
    and in which the Company receives benefits in addition to the investment of
    funds, but shall not include a transaction in which the Company is issuing
    securities primarily for the purpose of raising capital or to an entity
    whose primary business is investing in securities, (d) restricted securities
    issued to non-employees for bona-fide services rendered in connection with
    operating the business of the Company (i.e. not for services rendered in
    connection with any investor or public relationship), (e) up to 300,000
    shares issued to or to be issued to Objective Equity LLC , including shares
    of the Company's common stock issuable upon the exercise of warrants or
    options issued to Objective Equity LLC, (f) up to 1,000,000 shares of the
    Company's common stock which may be issued at the discretion of the
    Company's Board of Directors.

    

    "GAAP" shall have the meaning ascribed to such term in Section 3.1(h).

    "Intellectual Property Rights" shall have the meaning ascribed to such term
    in Section 3.1(o).

    "Legend Removal Date" shall have the meaning ascribed to such term in
    Section 4.1(c).

    "Liens" means a lien, charge, security interest, encumbrance, right of first
    refusal, preemptive right or other restriction.

    "Material Adverse Effect" shall have the meaning ascribed to such term in
    Section 3.1(b).

    "Material Permits" shall have the meaning ascribed to such term in Section
    3.1(m).

    "Participation Maximum" shall have the meaning ascribed to such term in
    Section 4.13.

    "Per Share Purchase Price" equals $4.65, subject to adjustment for reverse
    and forward stock splits, stock dividends, stock combinations and other
    similar transactions of the Common Stock that occur after the date of this
    Agreement.

    "Person" means an individual or corporation, partnership, trust,
    incorporated or unincorporated association, joint venture, limited liability
    company, joint stock company, government (or an agency or subdivision
    thereof) or other entity of any kind.

    "Pre-Notice" shall have the meaning ascribed to such term in Section 4.13.

    "Proceeding" means an action, claim, suit, investigation or proceeding
    (including, without limitation, an investigation or partial proceeding, such
    as a deposition), whether commenced or threatened.

    "Purchaser Party" shall have the meaning ascribed to such term in Section
    4.9.

    "Registration Rights Agreement" means the Registration Rights Agreement,
    dated as of the date of this Agreement, among the Company and each
    Purchaser, in the form of Exhibit A hereto.

    "Registration Statement" means a registration statement meeting the
    requirements set forth in the Registration Rights Agreement and covering the
    resale by the Purchasers of the Shares and the Warrant Shares.

    "Required Approvals" shall have the meaning ascribed to such term in Section
    3.1(e).

    "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
    Securities Act, as such Rule may be amended from time to time, or any
    similar rule or regulation hereafter adopted by the Commission having
    substantially the same effect as such Rule.

    "SEC Reports" shall have the meaning ascribed to such term in Section
    3.1(h).

    "Securities" means the Shares, the Warrants and the Warrant Shares.

    "Securities Act" means the Securities Act of 1933, as amended.

    "Shares" means the shares of Common Stock issued or issuable to each
    Purchaser pursuant to this Agreement.

    "Subscription Amount" means, as to each Purchaser, the amounts set forth
    below such Purchaser's signature block on the signature page hereto, in
    United States dollars and in immediately available funds.

    "Subsequent Financing" shall have the meaning ascribed to such term in
    Section 4.13.

    "Subsequent Financing Notice" shall have the meaning ascribed to such term
    in Section 4.13.

    "Subsidiary" shall mean the subsidiaries of the Company, if any, set forth
    in the SEC Reports.

    "Trading Day" means a day on which the Common Stock is traded on a Trading
    Market.

    "Trading Market" means the following markets or exchanges on which the
    Common Stock is listed or quoted for trading on the date in question: the
    NYSE Arca, OTC Bulletin Board, the American Stock Exchange, the New York
    Stock Exchange, the Nasdaq National Market or the Nasdaq Capital Market.

    "Transaction Documents" means this Agreement, the Warrants and the
    Registration Rights Agreement and any other documents or agreements executed
    in connection with the transactions contemplated hereunder.

    "Warrants" means the Common Stock Purchase Warrants, in the form of Exhibit
    B, delivered to the Purchasers at the Closing in accordance with Section
    2.2(a)(iii) hereof, which warrants shall be exercisable immediately upon
    issuance for a term of five years and have an exercise price equal to $6.05,
    subject to adjustment as provided therein.

    "Warrant Shares" means the shares of Common Stock issuable upon exercise of
    the Warrants.

    
    PURCHASE AND SALE

        Closing. On the Closing Date, each Purchaser shall purchase from the
        Company, severally and not jointly with the other Purchasers, and the
        Company shall issue and sell to each Purchaser, (a) a number of Shares
        equal to such Purchaser's Subscription Amount divided by the Per Share
        Purchase Price and (b) the Warrants as determined pursuant to Section
        2.2(a)(iii). The aggregate Subscription Amounts for the Shares sold
        hereunder shall be up to $13,000,000. Upon satisfaction of the
        conditions set forth in Section 2.3, the Closing shall occur at the
        offices of Sichenzia Ross Friedman Ference LLP 61, Broadway, New York,
        New York 10006 or such other location as the parties shall mutually
        agree.
    
     a. Deliveries
    
        .
    
        On the Closing Date, the Company shall deliver or cause to be delivered
        to each Purchaser the following:
        
        this Agreement duly executed by the Company;
        
        a copy of the irrevocable instructions to the Company's transfer agent
        instructing the transfer agent to deliver, on an expedited basis, a
        certificate evidencing a number of Shares equal to such Purchaser's
        Subscription Amount divided by the Per Share Purchase Price, registered
        in the name of such Purchaser;
        
        within 3 Trading Days of the date hereof, a Warrant, registered in the
        name of such Purchaser, pursuant to which such Purchaser shall have the
        right to acquire up to the number of shares of Common Stock equal to 35%
        of the Shares to be issued to such Purchaser;
        
        the Registration Rights Agreement duly executed by the Company;
        
        a legal opinion of Company Counsel, in the form of Exhibit C attached
        hereto;
        
        a certificate signed by the Secretary of the Company, attaching (i) the
        charter and By-Laws of the Company, and (ii) resolutions passed by its
        Board of Directors to authorize the transactions contemplated hereby and
        by the other Transaction Documents, and certifying that such documents
        are true and complete copies of the originals and that such resolutions
        have not been amended or superseded, it being understood that such
        Purchaser may rely on such certificate as a representation and warranty
        of the Company made herein;
        
        a certificate, signed by the Chief Executive Officer of the Company,
        certifying that the conditions specified in this Section have been
        fulfilled as of the Closing, it being understood that such Purchaser may
        rely on such certificate as though it were a representation and warranty
        of the Company made herein;
        
        a copy of a Good Standing (or equivalent certificate) for the Company
        and the Subsidiaries; and
        
        the Escrow Agreement executed by the Company.
        
        On the Closing Date, each Purchaser shall deliver or cause to be
        delivered to the Company the following:
        
        this Agreement duly executed by such Purchaser;
        
        such Purchaser's Subscription Amount by wire transfer to the account as
        specified in writing by the Company;
        
        the Registration Rights Agreement duly executed by such Purchaser; and
        
        the Escrow Agreement Executed duly executed by each Purchaser.
    
     b. Closing Conditions.
    
        (a) The obligations of the Company hereunder in connection with the
        Closing are subject to the following conditions being met:
    
        the accuracy in all material respects when made and on the Closing Date
        of the representations and warranties of the Purchasers contained
        herein;
        
        all obligations, covenants and agreements of the Purchasers required to
        be performed at or prior to the Closing Date shall have been performed;
        
        the delivery by the Purchasers of the items set forth in Section 2.2(b)
        of this Agreement; and
        
        the Application for Listing Additional Shares pertaining to the Shares
        and the Warrant Shares shall have been approved by NYSE Arca.
        
        The respective obligations of the Purchasers hereunder in connection
        with the Closing are subject to the following conditions being met:
        
        the accuracy in all material respects on the Closing Date of the
        representations and warranties of the Company contained herein;
        
        all obligations, covenants and agreements of the Company required to be
        performed at or prior to the Closing Date shall have been performed;
        
        the delivery by the Company of the items set forth in Section 2.2(a) of
        this Agreement;
        
        there shall have been no Material Adverse Effect with respect to the
        Company since the date hereof;
        
        from the date hereof to the Closing Date, trading in the Common Stock
        shall not have been suspended by the Commission (except for any
        suspension of trading of limited duration agreed to by the Company,
        which suspension shall be terminated prior to the Closing), and, at any
        time prior to the Closing Date, trading in securities generally as
        reported by Bloomberg Financial Markets shall not have been suspended or
        limited, or minimum prices shall not have been established on securities
        whose trades are reported by such service, or on any Trading Market, nor
        shall a banking moratorium have been declared either by the United
        States or New York State authorities nor shall there have occurred any
        material outbreak or escalation of hostilities or other national or
        international calamity of such magnitude in its effect on, or any
        material adverse change in, any financial market which, in each case, in
        the reasonable judgment of each Purchaser, makes it impracticable or
        inadvisable to purchase the Shares at the Closing; and
        
        the Application for Listing Additional Shares pertaining to the Shares
        and the Warrant Shares shall have been approved by NYSE Arca.
        
        On the Closing Date the Company shall sell at least $10,000,000 of
        shares of Common Stock and Warrants.

    
    REPRESENTATIONS AND WARRANTIES

    Representations and Warranties of the Company.
    
    Except as set forth under the corresponding section of the disclosure
    schedules delivered to the Purchasers concurrently herewith (the "Disclosure
    Schedules") which Disclosure Schedules shall be deemed a part hereof, the
    Company hereby makes the representations and warranties set forth below to
    each Purchaser
    
    Except as set forth in the SEC Reports and/or under the corresponding
    section of the Disclosure Schedules which Disclosure Schedules shall be
    deemed a part hereof, the Company hereby makes the representations and
    warranties set forth below to each Purchaser:
    
    
    
        Subsidiaries
    
        . All of the direct and indirect subsidiaries of the Company are set
        forth in the SEC Reports and/or on Schedule 3.1(a). The Company owns,
        directly or indirectly, all of the capital stock or other equity
        interests of each Subsidiary free and clear of any Liens, and all the
        issued and outstanding shares of capital stock of each Subsidiary are
        validly issued and are fully paid, non-assessable and free of preemptive
        and similar rights to subscribe for or purchase securities.
    
        
    
        Organization and Qualification
    
        . Except as disclosed on Schedule 3.1(b), each of the Company and the
        Subsidiaries is an entity duly incorporated or otherwise organized,
        validly existing and in good standing under the laws of the jurisdiction
        of its incorporation or organization (as applicable), with the requisite
        power and authority to own and use its properties and assets and to
        carry on its business as currently conducted. Neither the Company nor
        any Subsidiary is in violation or default of any of the provisions of
        its respective certificate or articles of incorporation, bylaws or other
        organizational or charter documents. Except as disclosed on Schedule
        3.1(b), each of the Company and the Subsidiaries is duly qualified to
        conduct business and is in good standing as a foreign corporation or
        other entity in each jurisdiction in which the nature of the business
        conducted or property owned by it makes such qualification necessary,
        except where the failure to be so qualified or in good standing, as the
        case may be, could not have or reasonably be expected to result in (i) a
        material adverse effect on the legality, validity or enforceability of
        any Transaction Documents, (ii) a material adverse effect on the results
        of operations, assets, business, prospects or financial condition of the
        Company and the Subsidiaries, taken as a whole, or (iii) a material
        adverse effect on the Company's ability to perform in any material
        respect on a timely basis its obligations under any Transaction
        Documents (any of (i), (ii) or (iii), a "
        Material Adverse Effect
        ") and no Proceeding has been instituted in any such jurisdiction
        revoking, limiting or curtailing or seeking to revoke, limit or curtail
        such power and authority or qualification.
    
        
    
        Authorization; Enforcement
    
        . The Company has the requisite corporate power and authority to enter
        into and to consummate the transactions contemplated by each of the
        Transaction Documents and otherwise to carry out its obligations
        thereunder, including, without limitation, to issue the Securities in
        accordance with the terms thereof. The execution and delivery of each of
        the Transaction Documents by the Company and the consummation by it of
        the transactions contemplated thereby, including, without limitation,
        the issuance of the Shares and Warrants and the reservation for issuance
        and issuance of 100% of the Warrant Shares upon exercise of the
        Warrants, have been duly authorized by all necessary action on the part
        of the Company and no further action is required by the Company in
        connection therewith other than in connection with the Required
        Approvals. Each Transaction Document has been (or upon delivery will
        have been) duly executed by the Company and, when delivered in
        accordance with the terms hereof, will constitute the valid and binding
        obligation of the Company enforceable against the Company in accordance
        with its terms except (i) as limited by applicable bankruptcy,
        insolvency, reorganization, moratorium and other laws of general
        application affecting enforcement of creditors' rights generally and
        (ii) as limited by laws relating to the availability of specific
        performance, injunctive relief or other equitable remedies.
    
        
    
        No Conflicts
    
        . The execution, delivery and performance of the Transaction Documents
        by the Company and the consummation by the Company of the other
        transactions contemplated thereby (including, without limitation, the
        issuance of the Shares and the Warrants, and reservation for issuance
        and issuance of the Warrant Shares) do not and will not (i) conflict
        with or violate any provision of the Company's or any Subsidiary's
        certificate or articles of incorporation, bylaws or other organizational
        or charter documents, or (ii) conflict with, or constitute a default (or
        an event that with notice or lapse of time or both would become a
        default) under, result in the creation of any Lien upon any of the
        properties or assets of the Company or any Subsidiary, or give to others
        any rights of termination, amendment, acceleration or cancellation (with
        or without notice, lapse of time or both) of, any agreement, credit
        facility, debt or other instrument (evidencing a Company or Subsidiary
        debt or otherwise) or other understanding to which the Company or any
        Subsidiary is a party or by which any property or asset of the Company
        or any Subsidiary is bound or affected, or (iii) subject to the Required
        Approvals, conflict with or result in a violation of any law, rule,
        regulation, order, judgment, injunction, decree or other restriction of
        any court or governmental authority to which the Company or a Subsidiary
        is subject (including federal and state securities laws and regulations
        and regulations of each Trading Market on which the Common Stock of the
        Company is listed, quoted or traded on the date hereof), or by which any
        property or asset of the Company or a Subsidiary is bound or affected;
        except in the case of each of clauses (ii) and (iii), such as could not
        have or reasonably be expected to result in a Material Adverse Effect.
    
        
    
        Filings, Consents and Approvals
    
        . The Company is not required to obtain any consent, waiver,
        authorization or order of, give any notice to, or make any filing or
        registration with, any court or other federal, state, local or other
        governmental authority or other Person in connection with the execution,
        delivery and performance by the Company of the Transaction Documents,
        other than (i) filings required pursuant to Section 4.4 of this
        Agreement, (ii) the filing with the Commission of the Registration
        Statement, (iii) application(s) to each applicable Trading Market for
        the listing of the Shares and Warrant Shares for trading thereon in the
        time and manner required thereby, and (iv) the filing of Form D with the
        Commission and such filings as are required to be made under applicable
        state securities laws (collectively, the "
        Required Approvals
        "). The Company and its Subsidiaries are unaware of any facts or
        circumstances which might prevent the Company from obtaining or
        effecting any of the registration, application or filings pursuant to
        the preceding sentence.
    
        
    
        Issuance of the Securities
    
        . The Shares and Warrants are duly authorized and, when issued and paid
        for in accordance with the Transaction Documents, will be duly and
        validly issued, fully paid and nonassessable, free and clear of all
        Liens imposed by the Company other than restrictions on transfer
        provided for in the Transaction Documents. The Warrant Shares, when
        issued in accordance with the terms of the Transaction Documents, will
        be validly issued, fully paid and nonassessable, free and clear of all
        Liens imposed by the Company. The Company has reserved from its duly
        authorized capital stock the maximum number of shares of Common Stock
        issuable pursuant to this Agreement and the Warrants.
    
        
    
        Capitalization
    
        . The capitalization of the Company is as described on Schedule 3.1(g).
        The Company has not issued any capital stock since March 26, 2007 other
        than pursuant to the exercise of employee stock options under the
        Company's stock option plans, the issuance of shares of Common Stock to
        employees pursuant to the Company's employee stock purchase plan and
        pursuant to the conversion or exercise of outstanding Common Stock
        Equivalents or shares that are issued to the Company's former Chief
        Financial Officer. No Person has any right of first refusal, preemptive
        right, right of participation, or any similar right to participate in
        the transactions contemplated by the Transaction Documents. Except as a
        result of the purchase and sale of the Securities, there are no
        outstanding options, warrants, script rights to subscribe to, calls or
        commitments of any character whatsoever relating to, or securities,
        rights or obligations convertible into or exchangeable for, or giving
        any Person any right to subscribe for or acquire, any shares of Common
        Stock, or contracts, commitments, understandings or arrangements by
        which the Company or any Subsidiary is or may become bound to issue
        additional shares of Common Stock or Common Stock Equivalents. The issue
        and sale of the Securities will not obligate the Company to issue shares
        of Common Stock or other securities to any Person (other than the
        Purchasers) and will not result in a right of any holder of Company
        securities to adjust the exercise, conversion, exchange or reset price
        under such securities. All of the outstanding shares of capital stock of
        the Company are validly issued, fully paid and nonassessable, have been
        issued in compliance with all federal and state securities laws, and
        none of such outstanding shares was issued in violation of any
        preemptive rights or similar rights to subscribe for or purchase
        securities. No further approval or authorization of any stockholder, the
        Board of Directors of the Company or others is required for the issuance
        and sale of the Securities. There are no stockholders agreements, voting
        agreements or other similar agreements with respect to the Company's
        capital stock to which the Company is a party or, to the knowledge of
        the Company, between or among any of the Company's stockholders.
    
        
    
        SEC Reports; Financial Statements
    
        . The Company has filed all reports required to be filed by it under the
        Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
        the two years preceding the date hereof (or such shorter period as the
        Company was required by law to file such material) (the foregoing
        materials, including the exhibits thereto, being collectively referred
        to herein as the "
        SEC Reports
        ") on a timely basis or has received a valid extension of such time of
        filing and has filed any such SEC Reports prior to the expiration of any
        such extension. As of their respective dates, the SEC Reports complied
        in all material respects with the requirements of the Securities Act and
        the Exchange Act and the rules and regulations of the Commission
        promulgated thereunder, and none of the SEC Reports, when filed,
        contained any untrue statement of a material fact or omitted to state a
        material fact required to be stated therein or necessary in order to
        make the statements therein, in light of the circumstances under which
        they were made, not misleading. Each registration statement and any
        amendment thereto filed by the Company since January 1, 2005 pursuant to
        the Securities Act and the rules and regulations thereunder, as of the
        date such statement or amendment became effective, complied as to form
        in all material respects with the Securities Act and did not contain any
        untrue statement of a material fact or omit to state any material fact
        required to be stated therein or necessary in order to make the
        statements made therein not misleading; and each prospectus filed
        pursuant to Rule 424(b) under the Securities Act, as of its issue date
        and as of the closing of any sale of securities pursuant thereto did not
        contain any untrue statement of a material fact or omit to state any
        material fact required to be stated therein or necessary in order to
        make the statements made therein, in the light of the circumstances
        under which they were made, not misleading. The financial statements of
        the Company included in the SEC Reports comply in all material respects
        with applicable accounting requirements and the rules and regulations of
        the Commission with respect thereto as in effect at the time of filing.
        Such financial statements have been prepared in accordance with United
        States generally accepted accounting principles applied on a consistent
        basis during the periods involved ("
        GAAP
        "), except as may be otherwise specified in such financial statements or
        the notes thereto and except that unaudited financial statements may not
        contain all footnotes required by GAAP, and fairly present in all
        material respects the financial position of the Company and its
        consolidated subsidiaries as of and for the dates thereof and the
        results of operations and cash flows for the periods then ended,
        subject, in the case of unaudited statements, to normal, immaterial,
        year-end audit adjustments.
    
        
    
        Material Changes
    
        . Since the date of the latest audited financial statements included
        within the SEC Reports, except as specifically disclosed in the SEC
        Reports, (i) there has been no event, occurrence or development that has
        had or that could reasonably be expected to result in a Material Adverse
        Effect, (ii) the Company has not incurred any liabilities (contingent or
        otherwise) other than (A) trade payables, land lease obligations and
        accrued expenses incurred in the ordinary course of business consistent
        with past practice and (B) liabilities not required to be reflected in
        the Company's financial statements pursuant to GAAP or required to be
        disclosed in filings made with the Commission, (iii) the Company has not
        altered its method of accounting, (iv) the Company has not declared or
        made any dividend or distribution of cash or other property to its
        stockholders or purchased, redeemed or made any agreements to purchase
        or redeem any shares of its capital stock and (v) the Company has not
        issued any equity securities to any officer, director or Affiliate,
        except pursuant to existing Company stock option plans.
    
        
    
        Litigation
    
        . There is no action, suit, inquiry, notice of violation, proceeding or
        investigation pending or, to the knowledge of the Company, threatened
        against or affecting the Common Stock or the Company, any Subsidiary or
        any of their respective officers, directors or properties before or by
        any court, arbitrator, governmental or administrative agency, regulatory
        authority or Trading Market (federal, state, county, local or foreign)
        (collectively, an "
        Action
        ") which (i) adversely affects or challenges the legality, validity or
        enforceability of any of the Transaction Documents or the Securities or
        (ii) could, if there were an unfavorable decision, have or reasonably be
        expected to result in a Material Adverse Effect. Neither the Company nor
        any Subsidiary, nor any director or officer thereof, is or has been the
        subject of any Action involving a claim of violation of or liability
        under federal or state securities laws or a claim of breach of fiduciary
        duty. There has not been, and to the knowledge of the Company, there is
        not pending or contemplated, any investigation by the Commission
        involving the Company or any current or former director or officer of
        the Company. The Commission has not issued any stop order or other order
        suspending the effectiveness of any registration statement filed by the
        Company or any Subsidiary under the Exchange Act or the Securities Act.
    
        
    
        Labor Relations
    
        . No material labor dispute exists or, to the knowledge of the Company,
        is imminent with respect to any of the employees of the Company which
        could reasonably be expected to result in a Material Adverse Effect.
    
        
    
        Compliance
    
        . Neither the Company nor any Subsidiary (i) is in default under or in
        violation of (and no event has occurred that has not been waived that,
        with notice or lapse of time or both, would result in a default by the
        Company or any Subsidiary under), nor has the Company or any Subsidiary
        received notice of a claim that it is in default under or that it is in
        violation of, any indenture, loan or credit agreement or any other
        agreement or instrument to which it is a party or by which it or any of
        its properties is bound (whether or not such default or violation has
        been waived), (ii) is in violation of any order of any court, arbitrator
        or governmental body, or (iii) is or has been in violation of any
        statute, rule or regulation of any governmental authority, including
        without limitation all foreign, federal, state and local laws applicable
        to its business except in each case as could not have a Material Adverse
        Effect.
    
        
    
        Regulatory Permits
    
        . The Company and the Subsidiaries possess all certificates,
        authorizations and permits issued by the appropriate federal, state,
        local or foreign regulatory authorities necessary to conduct their
        respective businesses as described in the SEC Reports, except where the
        failure to possess such permits could not have or reasonably be expected
        to result in a Material Adverse Effect ("
        Material Permits
        "), and neither the Company nor any Subsidiary has received any notice
        of proceedings relating to the revocation or modification of any
        Material Permit.
    
        
    
        Title to Assets
    
        . The Company and the Subsidiaries have good and marketable title in fee
        simple to all real property owned by them that is material to the
        business of the Company and the Subsidiaries and good and marketable
        title in all personal property owned by them that is material to the
        business of the Company and the Subsidiaries, in each case free and
        clear of all Liens, except for Liens as do not materially affect the
        value of such property and do not materially interfere with the use made
        and proposed to be made of such property by the Company and the
        Subsidiaries and Liens for the payment of federal, state or other taxes,
        the payment of which is neither delinquent nor subject to penalties. Any
        real property and facilities held under lease by the Company and the
        Subsidiaries are held by them under valid, subsisting and enforceable
        leases of which the Company and the Subsidiaries are in compliance.
    
        
    
        Patents and Trademarks
    
        . Other than in connection with permits required for establishing a
        geothermal power plant, the Company and the Subsidiaries have, or have
        rights to use, all patents, patent applications, trademarks, trademark
        applications, service marks, trade names, copyrights, licenses and other
        similar rights necessary or material for use in connection with their
        respective businesses as described in the SEC Reports and which the
        failure to so have could have a Material Adverse Effect (collectively,
        the "
        Intellectual Property Rights
        "). Neither the Company nor any Subsidiary has received a written notice
        that the Intellectual Property Rights used by the Company or any
        Subsidiary violates or infringes upon the rights of any Person. To the
        knowledge of the Company, all such Intellectual Property Rights are
        enforceable and, except as disclosed in the SEC Reports, there is no
        existing infringement by another Person of any of the Intellectual
        Property Rights of others. The Company is unaware of any facts or
        circumstances which might give rise to a claim of infringement, and the
        Company and its Subsidiaries have taken reasonable measures to protect
        the value of their Intellectual Property Rights.
    
        
    
        Insurance
    
        . The Company and the Subsidiaries are insured by insurers of recognized
        financial responsibility against such losses and risks and in such
        amounts as are prudent and customary in the businesses in which the
        Company and the Subsidiaries are engaged, including, but not limited to,
        directors and officers insurance coverage of at least $10 million. To
        the best of Company's knowledge, such insurance contracts and policies
        are accurate and complete. Neither the Company nor any Subsidiary has
        any reason to believe that it will not be able to renew its existing
        insurance coverage as and when such coverage expires or to obtain
        similar coverage from similar insurers as may be necessary to continue
        its business without a significant increase in cost.
    
        
    
        Transactions With Affiliates and Employees
    
        . Other than those directors and officers of the Company who are
        purchasing securities of the Company pursuant to this Agreement and
        except as set forth in the SEC Reports, none of the officers or
        directors of the Company and, to the knowledge of the Company, none of
        the employees of the Company is presently a party to any transaction
        with the Company or any Subsidiary (other than for services as
        employees, officers and directors), including any contract, agreement or
        other arrangement providing for the furnishing of services to or by,
        providing for rental of real or personal property to or from, or
        otherwise requiring payments to or from any officer, director or such
        employee or, to the knowledge of the Company, any entity in which any
        officer, director, or any such employee has a substantial interest or is
        an officer, director, trustee or partner, in each case in excess of
        $60,000 other than (i) for payment of salary or consulting fees for
        services rendered, (ii) reimbursement for expenses incurred on behalf of
        the Company and (iii) for other employee benefits, including stock
        option agreements under any stock option plan of the Company.
    
        
    
        Sarbanes-Oxley; Internal Accounting Controls
    
        . The Company is in material compliance with all provisions of the
        Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
        Date. The Company and the Subsidiaries maintain a system of internal
        accounting controls sufficient to provide reasonable assurance that (i)
        transactions are executed in accordance with management's general or
        specific authorizations, (ii) transactions are recorded as necessary to
        permit preparation of financial statements in conformity with GAAP and
        to maintain asset accountability, (iii) access to assets is permitted
        only in accordance with management's general or specific authorization,
        and (iv) the recorded accountability for assets is compared with the
        existing assets at reasonable intervals and appropriate action is taken
        with respect to any differences. The Company has established disclosure
        controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
        15d-15(e)) for the Company and designed such disclosure controls and
        procedures to ensure that material information relating to the Company,
        including its Subsidiaries, is made known to the certifying officers by
        others within those entities, particularly during the period in which
        the Company's most recently filed periodic report under the Exchange
        Act, as the case may be, is being prepared. The Company's certifying
        officers have evaluated the effectiveness of the Company's controls and
        procedures as of the date prior to the filing date of the most recently
        filed periodic report under the Exchange Act (such date, the "
        Evaluation Date
        "). The Company presented in its most recently filed periodic report
        under the Exchange Act the conclusions of the certifying officers about
        the effectiveness of the disclosure controls and procedures based on
        their evaluations as of the Evaluation Date. Since the Evaluation Date,
        there have been no significant changes in the Company's internal
        controls (as such term is defined in Item 307(b) of Regulation S-K under
        the Exchange Act) or, to the Company's knowledge, in other factors that
        could significantly affect the Company's internal controls. The Company
        maintains and will continue to maintain a standard system of accounting
        established and administered in accordance with United States GAAP and
        the applicable requirements of the Exchange Act.
    
        
    
        Certain Fees
    
        . Other than fees paid to and securities issued to Objective Equity LLC
        for its services as placement agent to the Company in connection with
        the transactions contemplated by this Agreement, no brokerage or
        finder's fees or commissions are or will be payable by the Company to
        any broker, financial advisor or consultant, finder, placement agent,
        investment banker, bank or other Person with respect to the transactions
        contemplated by this Agreement. The Purchasers shall have no obligation
        with respect to any fees or with respect to any claims made by or on
        behalf of other Persons for fees of a type contemplated in this Section
        that may be due in connection with the transactions contemplated by this
        Agreement. The Company shall pay, and hold each Purchaser harmless
        against, any liability, loss or expense (including, without limitation,
        attorney's fees and out-of-pocket expenses) arising in connection with
        any claim for any such fees.
    
        
    
        Private Placement
    
        . Assuming the accuracy of the Purchasers representations and warranties
        set forth in Section 3.2, no registration under the Securities Act is
        required for the offer and sale of the Securities by the Company to the
        Purchasers as contemplated hereby. The issuance and sale of the
        Securities hereunder does not contravene the rules and regulations of
        the Trading Market.
    
        
    
        Investment Company.
    
        The Company is not, and immediately after receipt of payment for the
        Securities will not be, an "investment company", an "affiliated person"
        of, "promoter" for or "principal underwriter" for, or an entity
        "controlled" by an "investment company", within the meaning of the
        Investment Company Act of 1940, as amended. The Company shall conduct
        its business in a manner so that it will not become subject to the
        Investment Company Act.
    
        
    
        Registration Rights
    
        . No Person has any right to cause the Company to effect the
        registration under the Securities Act of any securities of the Company.
    
        
    
        Listing and Maintenance Requirements
    
        . The Company's Common Stock is registered pursuant to Section 12(g) of
        the Exchange Act, and the Company has taken no action designed to, or
        which to its knowledge is likely to have the effect of, terminating the
        registration of the Common Stock under the Exchange Act nor has the
        Company received any notification that the Commission is contemplating
        terminating such registration. The Company has not, in the 12 months
        preceding the date hereof, received notice from any Trading Market on
        which the Common Stock is or has been listed or quoted to the effect
        that the Company is not in compliance with the listing or maintenance
        requirements of such Trading Market. The Company is, and has no reason
        to believe that it will not in the foreseeable future continue to be, in
        compliance with all such listing and maintenance requirements.
    
        
    
        Application of Takeover Protections
    
        . The Company and its Board of Directors have taken all necessary
        action, if any, in order to render inapplicable any control share
        acquisition, business combination, poison pill (including any
        distribution under a rights agreement) or other similar anti-takeover
        provision under the Company's Certificate of Incorporation (or similar
        charter documents) or the laws of its state of incorporation that is or
        could become applicable to the Purchasers as a result of the Purchasers
        and the Company fulfilling their obligations or exercising their rights
        under the Transaction Documents, including without limitation the
        Company's issuance of the Securities and the Purchasers' ownership of
        the Securities.
    
        
    
        Disclosure
    
        . Except with respect to the material terms and conditions of the
        transactions contemplated by the Transaction Documents, the Company
        confirms that neither it nor any other Person acting on its behalf has
        provided any of the Purchasers or their agents or counsel with any
        information that it believes constitutes or might constitute material,
        non-public information. The Company understands and confirms that the
        Purchasers will rely on the foregoing representation in effecting
        transactions in securities of the Company. All disclosure provided to
        the Purchasers regarding the Company, its business and the transactions
        contemplated hereby, including the Disclosure Schedules to this
        Agreement, furnished by or on behalf of the Company with respect to the
        representations and warranties made herein are true and correct with
        respect to such representations and warranties and do not contain any
        untrue statement of a material fact or omit to state any material fact
        necessary in order to make the statements made therein, in light of the
        circumstances under which they were made, not misleading. The Company
        acknowledges and agrees that no Purchaser makes or has made any
        representations or warranties with respect to the transactions
        contemplated hereby other than those specifically set forth in Section
        3.2 hereof.
    
        
    
        No Integrated Offering. Assuming the accuracy of the Purchasers'
        representations and warranties set forth in Section 3.2, neither the
        Company, nor any of its affiliates, nor any Person acting on its or
        their behalf has, directly or indirectly, made any offers or sales of
        any security or solicited any offers to buy any security, under
        circumstances that would cause this offering of the Securities to be
        integrated with prior offerings by the Company for purposes of the
        Securities Act or any applicable shareholder approval provisions,
        including, without limitation, under the rules and regulations of any
        exchange or automated quotation system on which any of the securities of
        the Company are listed or designated. None of the Company, its
        Subsidiaries, their Affiliates and any Person acting on their behalf
        will take any action or steps referred to in the preceding sentence that
        would require registration of any of the Securities under the Securities
        Act or cause the offering of the Securities to be integrated with other
        offerings, which would impair the exemptions relied upon in this
        offering of the Securities or the Company's ability to timely comply
        with its obligations hereunder.
    
        Solvency
    
        . Based on the financial condition of the Company as of the Closing Date
        after giving effect to the receipt by the Company of the proceeds from
        the sale of the Securities hereunder, (i) the Company's fair saleable
        value of its assets exceeds the amount that will be required to be paid
        on or in respect of the Company's existing debts and other liabilities
        (including known contingent liabilities) as they mature; (ii) the
        Company's assets do not constitute unreasonably small capital to carry
        on its business for the current fiscal year as now conducted and as
        proposed to be conducted including its capital needs taking into account
        the particular capital requirements of the business conducted by the
        Company, and projected capital requirements and capital availability
        thereof; and (iii) the current cash flow of the Company, together with
        the proceeds the Company would receive, were it to liquidate all of its
        assets, after taking into account all anticipated uses of the cash,
        would be sufficient to pay all amounts on or in respect of its debt when
        such amounts are required to be paid. The Company does not intend to
        incur debts beyond its ability to pay such debts as they mature (taking
        into account the timing and amounts of cash to be payable on or in
        respect of its debt). The Company has no knowledge of any facts or
        circumstances which lead it to believe that it will file for
        reorganization or liquidation under the bankruptcy or reorganization
        laws of any jurisdiction within one year from the Closing Date. The SEC
        Reports set forth as of the dates thereof all outstanding secured and
        unsecured Indebtedness of the Company or any Subsidiary, or for which
        the Company or any Subsidiary has commitments. For the purposes of this
        Agreement, "
        Indebtedness
        " shall mean (a) any liabilities for borrowed money or amounts owed in
        excess of $50,000 (other than trade accounts payable incurred in the
        ordinary course of business), (b) all guaranties, endorsements and other
        contingent obligations in respect of Indebtedness of others, whether or
        not the same are or should be reflected in the Company's balance sheet
        (or the notes thereto), except guaranties by endorsement of negotiable
        instruments for deposit or collection or similar transactions in the
        ordinary course of business; and (c) the present value of any lease
        payments in excess of $50,000 due under leases required to be
        capitalized in accordance with GAAP.
        Neither the Company nor any Subsidiary is in default with respect to any
        Indebtedness.
    
        
    
        [
    
        Intentionally Omitted.
        ]
        
        
    
        Taxes. Except for matters that would not, individually or in the
        aggregate, have or reasonably be expected to result in a Material
        Adverse Effect, the Company and each Subsidiary has filed all necessary
        federal, state and foreign income and franchise tax returns and has paid
        or accrued all taxes shown as due thereon, and the Company has no
        knowledge of a tax deficiency which has been asserted or threatened
        against the Company or any Subsidiary.
    
        General Solicitation
    
        . Neither the Company nor any person acting on behalf of the Company has
        offered or sold any of the Securities by any form of general
        solicitation or general advertising. The Company has offered the Shares
        for sale only to the Purchasers and certain other "accredited investors"
        within the meaning of Rule 501 under the Securities Act.
    
        
    
        Foreign Corrupt Practices.
    
        Neither the Company nor any Subsidiary, nor to the knowledge of the
        Company, any agent or other person acting on behalf of the Company or
        any Subsidiary, has (i) directly or indirectly, used any corporate funds
        for unlawful contributions, gifts, entertainment or other unlawful
        expenses related to foreign or domestic political activity, (ii) made
        any unlawful payment to foreign or domestic government officials or
        employees or to any foreign or domestic political parties or campaigns
        from corporate funds, (iii) failed to disclose fully any contribution
        made by the Company (or made by any person acting on its behalf of which
        the Company is aware) which is in violation of law, or (iv) violated in
        any material respect any provision of the Foreign Corrupt Practices Act
        of 1977, as amended.
    
        
    
        Accountants
    
        . The Company's accountants are set forth in the SEC Reports. To the
        Company's knowledge, such accountants, are a registered public
        accounting firm as required by the Securities Act.
    
        
    
        Acknowledgment Regarding Purchasers' Purchase of Shares
    
        . The Company acknowledges and agrees that each of the Purchasers is
        acting solely in the capacity of an arm's length purchaser with respect
        to the Transaction Documents and the transactions contemplated hereby.
        The Company further represents to each Purchaser that the Company's
        decision to enter into this Agreement has been based solely on the
        independent evaluation of the transactions contemplated hereby by the
        Company and its representatives.
    
        
    
        Dilutive Effect
    
        . The Company understands and acknowledges that its obligation to issue
        the Warrant Shares upon exercise of the Warrants in accordance with this
        Agreement and the Warrants is, subject to the terms of the Warrants,
        absolute and unconditional regardless of the dilutive effect that such
        issuance may have on the ownership interests of other stockholders of
        the Company.
        .
        
        
        
        Off-Balance Sheet Arrangements
    
        . There is no transaction, arrangement, or other relationship between
        the Company and an unconsolidated or other off balance sheet entity that
        is required to be disclosed by the Company in its Exchange Act filings
        and is not so disclosed or that otherwise would be reasonably likely to
        have a Material Adverse Effect.
    
        
    
        Manipulation of Price
    
        . The Company has not, and to its knowledge no one acting on its behalf
        has, (i) taken, directly or indirectly, any action designed to cause or
        to result or that could reasonably be expected to cause or result, in
        the stabilization or manipulation of the price of any security of the
        Company to facilitate the sale or resale of any of the Securities or
        (ii) other than the Placement Agent, sold, bid for, purchased, or paid
        any compensation for soliciting purchases of, any of the Securities.
    
        
    
        Environmental Laws
    
        . The Company and each of its Subsidiaries (a) are in compliance with
        any and all Environmental Laws (as hereinafter defined), (b) other than
        in connection with permits required for establishing a geothermal power
        plant, have received all permits, licenses or other approvals required
        of them under applicable Environmental Laws to conduct their respective
        businesses and (c) are in compliance with all terms and conditions of
        any such permit, license or approval where, in each of the foregoing
        clauses (a), (b) and (c), the failure to so comply could be reasonably
        expected to have, individually or in the aggregate, a Material Adverse
        Effect. The term "Environmental Laws" means all federal, state, local or
        foreign laws relating to pollution or protection of human health or the
        environment (including, without limitation, ambient air, surface water,
        groundwater, land surface or subsurface strata), including, without
        limitation, laws relating to emissions, discharges, releases or
        threatened releases of chemicals, pollutants, contaminants, or toxic or
        hazardous substances or wastes (collectively, "Hazardous Materials")
        into the environment, or otherwise relating to the manufacture,
        processing, distribution, use, treatment, storage, disposal, transport
        or handling of Hazardous Materials, as well as all authorizations,
        codes, decrees, demands or demand letters, injunctions, judgments,
        licenses, notices or notice letters, orders, permits, plans or
        regulations issued, entered, promulgated or approved thereunder.
    
        
    
        Disclosure.
    
        All disclosure provided to the Purchasers regarding the Company, its
        business and the transactions contemplated hereby, including the
        Schedules to this Agreement, furnished by or on behalf of the Company
        are true and correct and do not contain any untrue statement of a
        material fact or omit to state any material fact necessary in order to
        make the statements made therein, in light of the circumstances under
        which they were made, not misleading.
    
        
    
     1. No Disagreements with Accountants and Lawyers. There are no
        disagreements of any kind presently existing, or reasonably anticipated
        by the Company to arise, between the Company and the accountants and
        lawyers formerly or presently employed by the Company which could affect
        the Company's ability to perform any of its obligations under any of the
        Transaction Documents, and the Company is current with respect to any
        fees owed to its accountants and lawyers.
    
    Representations and Warranties of the Purchasers
    
    . Each Purchaser hereby, for itself and for no other Purchaser, represents
    and warrants as of the date hereof and as of the Closing Date to the Company
    as follows:
    
        Organization; Authority
    
        . Such Purchaser is an entity duly organized, validly existing and in
        good standing under the laws of the jurisdiction of its organization
        with full right, corporate or partnership power and authority to enter
        into and to consummate the transactions contemplated by the Transaction
        Documents and otherwise to carry out its obligations thereunder. The
        execution, delivery and performance by such Purchaser of the
        transactions contemplated by this Agreement have been duly authorized by
        all necessary corporate or similar action on the part of such Purchaser.
        Each Transaction Document to which it is a party has been duly executed
        by such Purchaser, and when delivered by such Purchaser in accordance
        with the terms hereof, will constitute the valid and legally binding
        obligation of such Purchaser, enforceable against it in accordance with
        its terms, except (i) as limited by general equitable principles and
        applicable bankruptcy, insolvency, reorganization, moratorium and other
        laws of general application affecting enforcement of creditors' rights
        generally, (ii) as limited by laws relating to the availability of
        specific performance, injunctive relief or other equitable remedies and
        (iii) insofar as indemnification and contribution provisions may be
        limited by applicable law.
    
        
    
        Own Account
    
        . Such Purchaser understands that the Securities are "restricted
        securities" and have not been registered under the Securities Act or any
        applicable state securities law and is acquiring the Securities as
        principal for its own account and not with a view to or for distributing
        or reselling such Securities or any part thereof except in compliance
        with the Securities Act, has no present intention of distributing any of
        such Securities and has no arrangement or understanding with any other
        persons regarding the distribution of such Securities (this
        representation and warranty not limiting such Purchaser's right to sell
        the Securities pursuant to the Registration Statement or otherwise in
        compliance with applicable federal and state securities laws), except in
        compliance with the Securities Act. Such Purchaser is acquiring the
        Securities hereunder in the ordinary course of its business. Such
        Purchaser does not have any agreement or understanding, directly or
        indirectly, with any Person to distribute any of the Securities.
    
        
    
        Purchaser Status
    
        . At the time such Purchaser was offered the Securities, it was, and at
        the date hereof it is, and on each date on which it exercises any
        Warrants, it will be either: (i) an "accredited investor" as defined in
        Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
        Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a)
        under the Securities Act. Such Purchaser is not required to be
        registered as a broker-dealer under Section 15 of the Exchange Act.
    
        
    
        Experience of Such Purchaser
    
        . Such Purchaser, either alone or together with its representatives, has
        such knowledge, sophistication and experience in business and financial
        matters so as to be capable of evaluating the merits and risks of the
        prospective investment in the Securities, and has so evaluated the
        merits and risks of such investment. Such Purchaser is able to bear the
        economic risk of an investment in the Securities and, at the present
        time, is able to afford a complete loss of such investment.
    
        
    
        General Solicitation
    
        . Such Purchaser is not purchasing the Securities as a result of any
        advertisement, article, notice or other communication regarding the
        Securities published in any newspaper, magazine or similar media or
        broadcast over television or radio or presented at any seminar or any
        other general solicitation or general advertisement.
    
        
    
     1. Short Sales and Confidentiality Prior To The Date Hereof. Other than
        consummating the transactions contemplated hereunder, such Purchaser has
        not, nor has any Person acting on behalf of or pursuant to any
        understanding with such Purchaser, directly or indirectly executed any
        purchases or sales, including Short Sales, of the securities of the
        Company during the period commencing from the time that such Purchaser
        first received a term sheet (written or oral) from the Company or any
        other Person representing the Company setting forth the material terms
        of the transactions contemplated hereunder until the date hereof
        ("Discussion Time"). Notwithstanding the foregoing, in the case of a
        Purchaser that is a multi-managed investment vehicle whereby separate
        portfolio managers manage separate portions of such Purchaser's assets
        and the portfolio managers have no direct knowledge of the investment
        decisions made by the portfolio managers managing other portions of such
        Purchaser's assets, the representation set forth above shall only apply
        with respect to the portion of assets managed by the portfolio manager
        that made the investment decision to purchase the Securities covered by
        this Agreement. Other than to other Persons party to this Agreement,
        such Purchaser has maintained the confidentiality of all disclosures
        made to it in connection with this transaction (including the existence
        and terms of this transaction).

    The Company acknowledges and agrees that each Purchaser does not make or has
    not made any representations or warranties with respect to the transactions
    contemplated hereby other than those specifically set forth in this Section
    3.2.

    
    OTHER AGREEMENTS OF THE PARTIES

    Transfer Restrictions.
    
    
    
     
    
    The Securities may only be disposed of in compliance with state and federal
    securities laws. In connection with any transfer of Securities other than
    pursuant to an effective registration statement or Rule 144, to the Company
    or to an affiliate of a Purchaser or in connection with a pledge as
    contemplated in Section 4.1(b), the Company may require the transferor
    thereof to provide to the Company an opinion of counsel selected by the
    transferor and reasonably acceptable to the Company, the form and substance
    of which opinion shall be reasonably satisfactory to the Company, to the
    effect that such transfer does not require registration of such transferred
    Securities under the Securities Act. As a condition of transfer, any such
    transferee shall agree in writing to be bound by the terms of this Agreement
    and shall have the rights of a Purchaser under this Agreement and the
    Registration Rights Agreement.
    
    The Purchasers agree to the imprinting, so long as is required by this
    Section 4.1(b), of a legend on any of the Securities in the following form:
    
    THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
    COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
    EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
    (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
    PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
    PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
    THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
    APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
    TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
    ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
    WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER
    LOAN WITH A FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS
    DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.
    
    The Company acknowledges and agrees that a Purchaser may from time to time
    pledge pursuant to a bona fide margin agreement with a registered
    broker-dealer or grant a security interest in some or all of the Securities
    to a financial institution that is an "accredited investor" as defined in
    Rule 501(a) under the Securities Act and who agrees to be bound by the
    provisions of this Agreement and the Registration Rights Agreement and, if
    required under the terms of such arrangement, such Purchaser may transfer
    pledged or secured Securities to the pledgees or secured parties. Such a
    pledge or transfer would not be subject to approval of the Company and no
    legal opinion of legal counsel of the pledgee, secured party or pledgor
    shall be required in connection therewith. Further, no notice shall be
    required of such pledge. At the appropriate Purchaser's expense, the Company
    will execute and deliver such reasonable documentation as a pledgee or
    secured party of Securities may reasonably request in connection with a
    pledge or transfer of the Securities, including, if the Securities are
    subject to registration pursuant to the Registration Rights Agreement, the
    preparation and filing of any required prospectus supplement under Rule
    424(b)(3) under the Securities Act or other applicable provision of the
    Securities Act to appropriately amend the list of Selling Stockholders
    thereunder.
    
    Certificates evidencing the Shares and Warrant Shares shall not contain any
    legend (including the legend set forth in Section 4.1(b)), (i) while a
    registration statement (including the Registration Statement) covering the
    resale of such security is effective under the Securities Act, or (ii)
    following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
    (iii) if such Shares or Warrant Shares are eligible for sale under Rule
    144(k), or (iv) if such legend is not required under applicable requirements
    of the Securities Act (including judicial interpretations and pronouncements
    issued by the Staff of the Commission). The Company shall cause its counsel
    to issue a legal opinion to the Company's transfer agent promptly after the
    Effective Date if required by the Company's transfer agent to effect the
    removal of the legend hereunder. If all or any portion of a Warrant is
    exercised at a time when there is an effective registration statement to
    cover the resale of the Warrant Shares, such Warrant Shares shall be issued
    free of all legends. The Company agrees that following the Effective Date or
    at such time as such legend is no longer required under this Section 4.1(c),
    it will, no later than three Trading Days following the delivery by a
    Purchaser to the Company or the Company's transfer agent of a certificate
    representing Shares or Warrant Shares, as the case may be, issued with a
    restrictive legend (such date, the "Legend Removal Date"), deliver or cause
    to be delivered to such Purchaser a certificate representing such Securities
    that is free from all restrictive and other legends. The Company may not
    make any notation on its records or give instructions to any transfer agent
    of the Company that enlarge the restrictions on transfer set forth in this
    Section. Certificates for Securities subject to legend removal hereunder
    shall be transmitted by the transfer agent of the Company to the Purchasers
    by crediting the account of the Purchaser's prime broker with the Depository
    Trust Company System.
    
    
    
    In addition to such Purchaser's other available remedies, the Company shall
    pay to a Purchaser, in cash, as partial liquidated damages and not as a
    penalty, for each $500 of Shares or Warrant Shares (based on the Closing
    Price of the Common Stock on the date such Securities are submitted to the
    Company's transfer agent) subject to Section 4.1(c), $5 per Trading Day
    (increasing to $10 per Trading Day five (5) Trading Days after such damages
    have begun to accrue and increasing to $15 per Trading Day ten (10) Trading
    Days after such damages have begun to accrue) for each Trading Day after the
    Legend Removal Date until such certificate is delivered. Nothing herein
    shall limit such Purchaser's right to pursue actual damages for the
    Company's failure to deliver certificates representing any Securities as
    required by the Transaction Documents, and such Purchaser shall have the
    right to pursue all remedies available to it at law or in equity including,
    without limitation, a decree of specific performance and/or injunctive
    relief.
    
    Each Purchaser, severally and not jointly with the other Purchasers, agrees
    that the removal of the restrictive legend from certificates representing
    Securities as set forth in this Section 4.1 is predicated upon the Company's
    reliance that the Purchaser will sell any Securities pursuant to either the
    registration requirements of the Securities Act, including any applicable
    prospectus delivery requirements, or an exemption therefrom.

    Furnishing of Information

    . As long as any Purchaser owns Securities, the Company covenants to timely
    file (or obtain extensions in respect thereof and file within the applicable
    grace period) all reports required to be filed by the Company after the date
    hereof pursuant to the Exchange Act. As long as any Purchaser owns
    Securities, if the Company is not required to file reports pursuant to the
    Exchange Act, it will prepare and furnish to the Purchasers and make
    publicly available in accordance with Rule 144(c) such information as is
    required for the Purchasers to sell the Securities under Rule 144. The
    Company further covenants that it will take such further action as any
    holder of Securities may reasonably request, all to the extent required from
    time to time to enable such Person to sell such Securities without
    registration under the Securities Act within the limitation of the
    exemptions provided by Rule 144.

    Integration

    . The Company shall not sell, offer for sale or solicit offers to buy or
    otherwise negotiate in respect of any security (as defined in Section 2 of
    the Securities Act) that would be integrated with the offer or sale of the
    Securities in a manner that would require the registration under the
    Securities Act of the sale of the Securities to the Purchasers or that would
    be integrated with the offer or sale of the Securities for purposes of the
    rules and regulations of any Trading Market such that it would require
    shareholder approval prior to the closing of such other transaction unless
    shareholder approval is obtained before the closing of such subsequent
    transaction.

    Securities Laws Disclosure; Publicity. The Company shall, by the fourth
    Trading Day following the date hereof, issue a Current Report on Form 8-K,
    reasonably acceptable to each Purchaser disclosing the material terms of the
    transactions contemplated hereby, and shall attach the Transaction Documents
    thereto. The Company may also issue a press release with respect to the
    transactions contemplated by this Agreement. The Purchasers shall not issue
    any press release regarding the transactions contemplated by this Agreement
    without written consent of the Company, which consent shall not be
    unreasonably be withheld. The Company shall not publicly disclose the name
    of any Purchaser, or include the name of the Purchaser in any filing with
    any governmental authority or Trading Market, without the prior written
    consent of the Purchaser, except (i) as required by federal securities law
    and (ii) to the extent such disclosure is required by law or regulations or
    listing agreements, in which case the Company shall provide such Purchaser
    with prior notice of such disclosure permitted under subclause (i) or (ii).

    Reserved.

    Non-Public Information. After giving effect to the filing of the Form 8-K
    described in Section 4.4, no Purchaser will be in possession of material
    non-public information provided by the Company or its agents or counsel. The
    Company covenants and agrees that neither it nor any other Person acting on
    its behalf will provide any Purchaser or its agents or counsel with any
    information that the Company believes constitutes material non-public
    information, unless prior thereto such Purchaser shall have executed a
    written agreement regarding the confidentiality and use of such information.
    The Company understands and confirms that each Purchaser shall be relying on
    the foregoing representations in effecting transactions in securities of the
    Company.

    Use of Proceeds. Except as set forth on Schedule 4.7 attached hereto, the
    Company shall use the net proceeds from the sale of the Securities hereunder
    for working capital purposes, including growth initiatives, capital
    expenditures and potential acquisitions and not for the satisfaction of any
    portion of the Company's debt (other than payment of trade payables in the
    ordinary course of the Company's business and prior practices), to redeem
    any Common Stock or Common Stock Equivalents or to settle any outstanding
    litigation.

    Reimbursement. If any Purchaser becomes involved in any capacity in any
    Proceeding by or against any Person who is a stockholder of the Company
    (except as a result of sales, pledges, margin sales and similar transactions
    by such Purchaser to or with any current stockholder), solely as a result of
    such Purchaser's acquisition of the Securities under this Agreement, the
    Company will reimburse such Purchaser for its reasonable legal and other
    expenses (including the cost of any investigation preparation and travel in
    connection therewith) incurred in connection therewith, as such expenses are
    incurred. The reimbursement obligations of the Company under this paragraph
    shall be in addition to any liability which the Company may otherwise have,
    shall extend upon the same terms and conditions to any Affiliates of the
    Purchasers who are actually named in such action, proceeding or
    investigation, and partners, directors, agents, employees and controlling
    persons (if any), as the case may be, of the Purchasers and any such
    Affiliate, and shall be binding upon and inure to the benefit of any
    successors, assigns, heirs and personal representatives of the Company, the
    Purchasers and any such Affiliate and any such Person. The Company also
    agrees that neither the Purchasers nor any such Affiliates, partners,
    directors, agents, employees or controlling persons shall have any liability
    to the Company or any Person asserting claims on behalf of or in right of
    the Company solely as a result of acquiring the Securities under this
    Agreement.

    Indemnification of Purchasers. Subject to the provisions of this Section
    4.9, the Company will indemnify and hold the Purchasers and their directors,
    officers, shareholders, partners, employees and agents (each, a "Purchaser
    Party") harmless from any and all losses, liabilities, obligations, claims,
    contingencies, damages, costs and expenses, including all judgments, amounts
    paid in settlements, court costs and reasonable attorneys' fees and costs of
    investigation that any such Purchaser Party may suffer or incur as a result
    of or relating to (a) any breach of any of the representations, warranties,
    covenants or agreements made by the Company in this Agreement or in the
    other Transaction Documents or (b) any action instituted against a
    Purchaser, or any of them or their respective Affiliates, by any stockholder
    of the Company who is not an Affiliate of such Purchaser, with respect to
    any of the transactions contemplated by the Transaction Documents (unless
    such action is based upon a breach of such Purchaser's representations,
    warranties or covenants under the Transaction Documents or any agreements or
    understandings such Purchaser may have with any such stockholder or any
    violations by the Purchaser of state or federal securities laws or any
    conduct by such Purchaser which constitutes fraud, gross negligence, willful
    misconduct or malfeasance). If any action shall be brought against any
    Purchaser Party in respect of which indemnity may be sought pursuant to this
    Agreement, such Purchaser Party shall promptly notify the Company in
    writing, and the Company shall have the right to assume the defense thereof
    with counsel of its own choosing. Any Purchaser Party shall have the right
    to employ separate counsel in any such action and participate in the defense
    thereof, but the fees and expenses of such counsel shall be at the expense
    of such Purchaser Party except to the extent that (i) the employment thereof
    has been specifically authorized by the Company in writing, (ii) the Company
    has failed after a reasonable period of time to assume such defense and to
    employ counsel or (iii) in such action there is, in the reasonable opinion
    of such separate counsel, a material conflict on any material issue between
    the position of the Company and the position of such Purchaser Party. The
    Company will not be liable to any Purchaser Party under this Agreement (i)
    for any settlement by a Purchaser Party effected without the Company's prior
    written consent, which shall not be unreasonably withheld or delayed; or
    (ii) to the extent, but only to the extent that a loss, claim, damage or
    liability is attributable to any Purchaser Party's breach of any of the
    representations, warranties, covenants or agreements made by the Purchasers
    in this Agreement or in the other Transaction Documents.

    Reservation of Common Stock. As of the date hereof, the Company has reserved
    and the Company shall continue to reserve and keep available at all times,
    free of preemptive rights, a sufficient number of shares of Common Stock for
    the purpose of enabling the Company to issue Shares pursuant to this
    Agreement and Warrant Shares pursuant to any exercise of the Warrants.

    Listing of Common Stock.

    The Company hereby agrees to use best efforts to maintain the listing of the
    Common Stock on a Trading Market, and as soon as reasonably practicable
    following the Closing (but not later than the earlier of the Effective Date
    and the first anniversary of the Closing Date) to list all of the Shares and
    Warrant Shares on such Trading Market. The Company further agrees, if the
    Company applies to have the Common Stock traded on any other Trading Market,
    it will include in such application all of the Shares and Warrant Shares,
    and will take such other action as is necessary to cause all of the Shares
    and Warrant Shares to be listed on such other Trading Market as promptly as
    possible. The Company will take all action reasonably necessary to continue
    the listing and trading of its Common Stock on a Trading Market and will
    comply in all respects with the Company's reporting, filing and other
    obligations under the bylaws or rules of the Trading Market.

    Equal Treatment of Purchasers. Other than pursuant to the provisions of the
    letter agreement between the Company and the Heartland Group, Inc. dated the
    date hereof, a true and complete copy of which has been provided to the
    Purchasers, no consideration shall be offered or paid to any person to amend
    or consent to a waiver or modification of any provision of any of the
    Transaction Documents unless the same consideration is also offered to all
    of the parties to the Transaction Documents. For clarification purposes,
    this provision constitutes a separate right granted to each Purchaser by the
    Company and negotiated separately by each Purchaser, and is intended to
    treat for the Company the Purchasers as a class and shall not in any way be
    construed as the Purchasers acting in concert or as a group with respect to
    the purchase, disposition or voting of Securities or otherwise.

 1. Right of Participation. Other than in connection with an Exempt Issuance,
    until the sooner of 180 days after the Effective Date or one year from the
    Closing Date, upon any financing by the Company of its Common Stock or
    Common Stock Equivalents (a "Subsequent Financing"), each Purchaser shall
    have the right to participate in up to 25% of such Subsequent Financing (the
    "Participation Maximum").  At least 5 Trading Days prior to the closing of
    the Subsequent Financing, the Company shall deliver to each Purchaser a
    written notice of its intention to effect a Subsequent Financing
    ("Pre-Notice"), which Pre-Notice shall ask such Purchaser if it wants to
    review the details of such financing (such additional notice, a "Subsequent
    Financing Notice").  Upon the request of a Purchaser, and only upon a
    request by such Purchaser, for a Subsequent Financing Notice, the Company
    shall promptly, but no later than three Trading Days after such request,
    deliver a Subsequent Financing Notice to such Purchaser.  The Subsequent
    Financing Notice shall describe in reasonable detail the proposed terms of
    such Subsequent Financing, the amount of proceeds intended to be raised
    thereunder, the Person with whom such Subsequent Financing is proposed to be
    effected, and attached to which shall be a term sheet or similar document
    relating thereto.    If by 6:30 p.m. (New York City time) on the fifth
    Trading Day after all of the Purchasers have received the Pre-Notice,
    notifications by the Purchasers of their willingness to participate in the
    Subsequent Financing (or to cause their designees to participate) is, in the
    aggregate, less than the total amount of the Subsequent Financing, then the
    Company may effect the remaining portion of such Subsequent Financing on the
    terms and to the Persons set forth in the Subsequent Financing Notice.  If
    the Company receives no notice from a Purchaser as of such fifth Trading
    Day, such Purchaser shall be deemed to have notified the Company that it
    does not elect to participate.  The Company must provide the Purchasers with
    a second Subsequent Financing Notice, and the Purchasers will again have the
    right of participation set forth above in this Section 4.13, if the
    Subsequent Financing subject to the initial Subsequent Financing Notice is
    not consummated for any reason on the terms set forth in such Subsequent
    Financing Notice within 60 Trading Days after the date of the initial
    Subsequent Financing Notice. In the event the Company receives responses to
    Subsequent Financing Notices from Purchasers seeking to purchase more than
    the aggregate amount of the Subsequent Financing, each such Purchaser shall
    have the right to purchase their Pro Rata Portion (as defined below) of the
    Participation Maximum.  "Pro Rata Portion" is the ratio of (x) the
    Subscription Amount of Securities purchased by a participating Purchaser and
    (y) the sum of the aggregate Subscription Amount of all participating
    Purchasers.  Notwithstanding the foregoing, this Section 4.13 shall not
    apply in respect of an Exempt Issuance.

    

    Registration Statements. Other than filing a post effective registration
    statement to register shares issuable upon the exercise of the Company's
    Series B warrants, from the date hereof until 45 days after the Effective
    Date, neither the Company nor any Subsidiary shall file any registration
    statements, except on Forms S-8 or S-4 and post-effective amendments, until
    the Registration Statement required pursuant to the Registration Rights
    Agreement is declared effective by the Commission.

    Reserved.

    Delivery of Securities After Closing. The Company shall deliver, or cause to
    be delivered, the respective Shares and Warrants purchased by each Purchaser
    to such Purchaser within 5 Trading Days of the Closing Date.

    Hedging Restrictions. Short Sales and Confidentiality After The Date Hereof.
    Each Purchaser severally and not jointly with the other Purchasers,
    covenants that neither it nor any Affiliate acting on its behalf or pursuant
    to any understanding with it will execute any Short Sales during the period
    commencing at the Discussion Time and ending at the time that the
    transactions contemplated by this Agreement are first publicly announced as
    described in Section 4.4. Each Purchaser, severally and not jointly with the
    other Purchasers, covenants that until such time as the transactions
    contemplated by this Agreement are publicly disclosed by the Company as
    described in Section 4.4, such Purchaser will maintain the confidentiality
    of the existence and terms of this transaction and the information included
    in the Disclosure Schedules. Each Purchaser understands and acknowledges,
    and agrees, severally and not jointly with any other Purchaser, to act in a
    manner that will not violate the positions of the Commission as set forth in
    Item 65, Section A, of the Manual of Publicly Available Telephone
    Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
    Division of Corporation Finance. Notwithstanding the foregoing, no Purchaser
    makes any representation, warranty or covenant hereby that it will not
    engage in Short Sales in the securities of the Company after the time that
    the transactions contemplated by this Agreement are first publicly announced
    as described in Section 4.4. Notwithstanding the foregoing, in the case of a
    Purchaser that is a multi-managed investment vehicle whereby separate
    portfolio managers manage separate portions of such Purchaser's assets and
    the portfolio managers have no direct knowledge of the investment decisions
    made by the portfolio managers managing other portions of such Purchaser's
    assets, the covenant set forth above shall only apply with respect to the
    portion of assets managed by the portfolio manager that made the investment
    decision to purchase the Securities covered by this Agreement.


MISCELLANEOUS

Termination. This Agreement may be terminated by any Purchaser, by written
notice to the other parties, if the Closing has not been consummated on or
before March 22, 2007; provided that no such termination will affect the right
of any party to sue for any breach by the other party (or parties).

Fees and Expenses. The Company shall deliver, prior to the Closing, a completed
and executed copy of the Closing Statement, attached hereto as Annex A. Except
as otherwise set forth in this Agreement, each party is responsible for the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Securities.

Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

5.6 Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser. Any Purchaser may assign any or all of its rights
under this Agreement to any Person to whom such Purchaser assigns or transfers
any Securities, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the "Purchasers".

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys' fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

Survival. The representations and warranties herein shall survive the Closing
and delivery of the Shares and Warrant Shares.

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Documents and the Company does not timely perform its
related obligations within the periods therein provided, then such Purchaser may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Documents or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Independent Nature of Purchasers' Obligations and Rights. The obligations of
each Purchaser under any Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Documents. Nothing contained herein or in any Transaction Documents,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.

Liquidated Damages. The Company's obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Page Follows)



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

RASER TECHNOLOGIES, INC.

 

Address for Notice:

By:__/s/ Martin F. Petersen_______________________

Name: Martin F. Petersen

Title: Chief Financial Officer

5152 North Edgewood Drive, Suite 375

Provo, Utah 84604

With a copy to (which shall not constitute notice):

Darrin M. Ocasio, Esq.

Sichenzia Ross Friedman Ference

61 Broadway
New York, NY 10006

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]



[PURCHASER SIGNATURE PAGES TO RASER TECHNOLOGIES, INC. PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

SIGNATURE PAGE

Date: March 30, 2007

/s/ Nicole J Best

 

 

Nicole J Best, Chief Compliance Officer

Heartland Value Fund

 

 

 

Date: March 30, 2007

/s/ Peter A Nussbaum

 

 

Peter A. Nussbaum, General Counsel

S.A.C. Capital Associates LLC

 

 

 

Date: March 30, 2007

/s/ Brandon O'Neil

 

 

Brandon O'Neil, Principal and Portfolio Manager

Enable Growth Partners LP

 

 

 

Date: March 30, 2007

/s/ Brandon O'Neil

 

 

Brandon O'Neil, Principal and Portfolio Manager

Enable Opportunity Partners LP

 

 

 

Date: March 30, 2007

/s/ Brandon O'Neil

 

 

Brandon O'Neil, Principal and Portfolio Manager

Pierce Diversified Strategy Master fund LLC

 

 

 

Date: March 30, 2007

/s/ Marc Tauber

 

 

Marc Tauber, Chief Operating Officer

Aurarian Capital Partners II LP

 

 

 

Date: March 30, 2007

/s/ Marc Tauber

 

 

Marc Tauber, Chief Operating Officer

Aurarian Offshore Ltd.

 

 

 

Date: March 30, 2007

/s/ Yoav Roth

 

 

Yoav Roth, Principal and Portfolio Manager

Hudson Bay Fund LP

 

 

 

Date: March 30, 2007

/s/ Yoav Roth

 

 

Yoav Roth, Principal and Portfolio Manager

Hudson Bay Overseas Fund LT

 

 

 

Date: March 30, 2007

/s/ Reynold Roeder

 

 

Reynold Roeder, Reynold and Wendy S. Roeder, JTWROS

 

 



Address for Notice of Purchaser:

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

Subscription Amount:

Shares:

Warrant Shares:

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

Annex A



CLOSING STATEMENT



Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase up to $13,000,000 of Common Stock and
Warrants from Raser Technologies, Inc. (the "Company"). All funds will be wired
into an escrow account to be held pursuant to the Escrow Agreement, counsel to
the Company. All funds will be disbursed from escrow in accordance with this
Closing Statement.



Disbursement Date:

March __, 2007







I. PURCHASE PRICE



$

Net Proceeds to be Received in Trust

$

   

II. DISBURSEMENTS



         

Total Amount Disbursed:

$

           

WIRE INSTRUCTIONS

:





 

 

To: Sichenzia Ross Friedman Ference LLP

Wiring Instructions for Sichenzia Ross Friedman Ference LLP

IOLA Account

Wire to: Citibank

New York, NY

A/C of Sichenzia Ross Friedman Ference LLP

A/C#: 92883436

ABA#: 021000089

SWIFT Code: CITIUS33





 

 